NONPRECEDENTIALȱDISPOSITION
                           Toȱbeȱcitedȱonlyȱinȱaccordanceȱwithȱ
                                    Fed.ȱR.ȱApp.ȱP.ȱ32.1




              United States Court of Appeals
                                  ForȱtheȱSeventhȱCircuit
                                  Chicago,ȱIllinoisȱ60604

                               SubmittedȱDecemberȱ16,ȱ2010
                                 DecidedȱJanuaryȱ5,ȱ2011

                                          Before

                              JOHNȱL.ȱCOFFEY,ȱCircuitȱJudge

                        ȱȱȱ   JOELȱM.ȱFLAUM,ȱCircuitȱJudge

                        ȱȱȱ   ANNȱCLAIREȱWILLIAMS,ȱCircuitȱJudge

No.ȱ10Ȭ2021

UNITEDȱSTATESȱOFȱAMERICA,                          AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱ
     PlaintiffȬAppellee,                           CourtȱforȱtheȱNorthernȱDistrictȱofȱIllinois,
                                                   EasternȱDivision.ȱ
       v.
                                                   No.ȱ05ȱCRȱ117Ȭ2
ISAACȱNORFLEET,
     DefendantȬAppellant.                          BlancheȱM.ȱManning,
                                                   Judge.



                                        OȱRȱDȱEȱR

       Inȱ2005ȱIsaacȱNorfleetȱpleadedȱguiltyȱtoȱpossessionȱwithȱintentȱtoȱdistributeȱ500
gramsȱorȱmoreȱofȱcocaineȱinȱviolationȱofȱ21ȱU.S.C.ȱ§ȱ841(a)(1),ȱandȱwasȱsentencedȱtoȱ60
months’ȱimprisonmentȱfollowedȱbyȱ5ȱyears’ȱsupervisedȱrelease.ȱȱThreeȱyearsȱlaterȱNorfleet
wasȱreleasedȱfromȱincarcerationȱandȱbeganȱsupervisedȱrelease.ȱȱAfterȱNorfleetȱviolatedȱthe
termsȱofȱhisȱsupervisedȱreleaseȱaȱsecondȱtime,ȱtheȱdistrictȱcourt,ȱfollowingȱanȱoral
agreementȱbetweenȱtheȱparties,ȱrevokedȱNorfleet’sȱsupervisedȱreleaseȱandȱsentencedȱhimȱto
11Ȭmonths’ȱimprisonment.ȱȱNorfleet’sȱappellateȱcounselȱhasȱfiledȱaȱmotionȱtoȱwithdraw
underȱAndersȱv.ȱCalifornia,ȱ386ȱU.S.ȱ738ȱ(1967),ȱcontendingȱthatȱanyȱchallengeȱtoȱNorfleet’s
convictionȱorȱtheȱreasonablenessȱofȱhisȱsentenceȱwouldȱbeȱfrivolous.ȱȱNorfleetȱhasȱnot
No.ȱ10Ȭ2021                                                                                Pageȱ2

acceptedȱourȱinvitationȱtoȱrespondȱtoȱcounsel’sȱmotion.ȱȱSeeȱCIR.ȱR.ȱ51(b).ȱȱWeȱlimitȱour
reviewȱtoȱtheȱpotentialȱissuesȱidentifiedȱinȱcounsel’sȱfaciallyȱadequateȱbrief.ȱȱSeeȱUnitedȱStates
v.ȱSchuh,ȱ289ȱF.3dȱ968,ȱ973Ȭ74ȱ(7thȱCir.ȱ2002).

        Accordingȱtoȱaȱprobationȱofficer’sȱ2008ȱpetitionȱtoȱrevokeȱNorfleet’sȱsupervised
release,ȱNorfleetȱviolatedȱthreeȱconditionsȱofȱhisȱprobation:ȱ(1)ȱtestingȱpositiveȱfor
marijuana;ȱ(2)ȱfailingȱtoȱparticipateȱinȱmandatedȱdrugȱtreatment;ȱandȱ(3)ȱfailingȱtoȱreportȱto
theȱprobationȱofficeȱandȱtoȱsubmitȱwrittenȱreportsȱasȱdirected.ȱȱAtȱaȱhearingȱbeforeȱthe
districtȱcourt,ȱNorfleetȱadmittedȱthatȱheȱviolatedȱtheȱconditionsȱofȱhisȱsupervisedȱrelease
andȱaccededȱtoȱtheȱcourt’sȱorderȱrequiringȱhimȱtoȱreportȱtoȱtheȱSalvationȱArmyȱforȱ120
days,ȱafterȱwhichȱheȱwouldȱcontinueȱtoȱserveȱtheȱremainderȱofȱhisȱoriginalȱ5Ȭyearȱtermȱof
supervisedȱrelease.ȱȱ

       ButȱNorfleetȱreportedȱatȱtheȱSalvationȱArmyȱforȱonlyȱfourȱdays,ȱprecipitatingȱa
secondȱrevocationȱhearingȱbeforeȱtheȱdistrictȱjudge.ȱȱAtȱtheȱhearing,ȱtheȱgovernment
informedȱtheȱcourtȱthatȱitȱhadȱreachedȱaȱsentencingȱagreementȱwithȱNorfleetȱinȱwhichȱhe
wouldȱserveȱanȱ11ȬmonthȱtermȱofȱreȬimprisonmentȱonȱtheȱconditionȱthatȱheȱbeȱexcused
afterwardsȱfromȱsupervisedȱrelease.ȱȱNorfleetȱtoldȱtheȱcourtȱheȱpreferredȱthisȱarrangement
becauseȱitȱwouldȱallowȱhimȱtoȱserveȱoutȱhisȱsentenceȱinȱitsȱentirety,ȱthusȱenablingȱhimȱto
relocateȱtoȱtheȱsouthȱandȱfindȱemploymentȱthereȱsooner.ȱȱTheȱdistrictȱcourtȱimposedȱthe
agreedȬuponȱsentence.ȱȱȱȱ

        Counselȱconsidersȱchallengingȱtheȱdistrictȱcourt’sȱdecisionȱtoȱrevokeȱNorfleet’s
supervisedȱreleaseȱonȱgroundsȱthatȱhisȱadmissionsȱwereȱnotȱknowingȱandȱvoluntary.ȱȱSee
UnitedȱStatesȱv.ȱLeBlanc,ȱ175ȱF.3dȱ511,ȱ515ȱ(7thȱCir.ȱ1999).ȱȱButȱbecauseȱNorfleetȱdoesȱnotȱwish
toȱchallengeȱtheȱunderlyingȱrevocationȱonȱappeal,ȱcounselȱcorrectlyȱforgoesȱanyȱsuch
discussion.ȱȱSeeȱUnitedȱStatesȱv.ȱWheaton,ȱ610ȱF.3dȱ389,ȱ390ȱ(7thȱCir.ȱ2010).ȱȱ

         CounselȱalsoȱconsidersȱwhetherȱNorfleetȱcouldȱchallengeȱhisȱ11Ȭmonthȱprison
sentence,ȱbutȱproperlyȱconcludesȱthatȱsuchȱaȱchallengeȱwouldȱbeȱfrivolous.ȱȱFirst,ȱNorfleet’s
11Ȭmonthȱsentenceȱwasȱbelowȱtheȱ3Ȭyearȱmaximumȱofȱimprisonmentȱthatȱaȱcourtȱmay
imposeȱforȱsupervisedȱreleaseȱviolationsȱwhenȱtheȱunderlyingȱconvictionȱisȱaȱClassȱBȱfelony
(asȱwasȱNorfleet’s,ȱseeȱ18ȱU.S.C.ȱ§§ȱ3559(a)(2);ȱ3583(e)(3)).ȱȱFurther,ȱtheȱcourtȱproperly
calculatedȱaȱguidelinesȱrangeȱofȱ5ȱtoȱ11ȱmonths’ȱimprisonmentȱbasedȱonȱNorfleet’sȱGradeȱC
violationsȱofȱhisȱsupervisedȱreleaseȱandȱcriminalȱhistoryȱcategoryȱofȱIIIȱ(asȱassessedȱinȱthe
initialȱpresentenceȱinvestigationȱreport).ȱȱSeeȱU.S.S.G.ȱ§ȱ7B1.4(a).ȱȱFinally,ȱNorfleet’sȱwithinȬ
guidelinesȱsentenceȱofȱ11ȱadditionalȱmonthsȱforȱhisȱthreeȱGradeȱCȱviolationsȱwasȱnotȱplainly
unreasonable.ȱȱSeeȱUnitedȱStatesȱv.ȱBerry,ȱ583ȱF.3dȱ1032,ȱ1034ȱ(7thȱCir.ȱ2009).ȱȱ

       Counsel’sȱmotionȱtoȱwithdrawȱisȱGRANTEDȱandȱtheȱappealȱisȱDISMISSED.